Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 2/10/2021 that has been entered and made of record.

Response to after Non-Final
3.	Claim 1-3, 8-10 and 15-17 are currently amended. No new claims are added. No new matter is added. No claim is cancelled.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

 


Following is Examiner's statement of reason for allowance

5.	Independent claim 1, 8 and 15 are allowable because prior art fails to teach or suggest, either alone or in combination, a method of processing a medical conversation comprising: converting to text, via a processor, speech signals from the medical conversation between a medical provider and a patient for a  workflow of the medical provider based on a first domain model of a plurality of domain models, wherein the workflow includes a plurality of medical scenarios and the plurality of domain models are each trained for a corresponding medical scenario of the workflow, and wherein the first domain model is associated with a current medical scenario of the medical conversation: detecting, via the processor during the converting to text one or more triggers occurring during the medical conversation, each of the one or more triggers indicating a change to a different medical scenario of the workflow within the medical conversation: in response to each of the detected one or more triggers, applying, via the processor during the converting to text, a corresponding second domain model of the plurality of domain models to the speech signals of the medical conversation pertaining to the different medical scenario indicated by the detected trigger to convert the speech signals pertaining to the different medical scenario indicated by the detected trigger from the medical conversation to text, 
6.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of processing a medical conversation of claim 1.
7.	Claims 9-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the system for processing medical conversation of claim 8.
8. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the computer program product of claim 15.
9.	The closet prior art of  Christopher Co et al (US 2018/0150605) in view of Farzad Ehsani et al (US 2013/0339030) further in view of Matt Nichols (US 2015/0294089) and in further view of Kieran Reed (US 2018/0275956) teaches method and system for processing medical conversation but further fails to teach converting to text, via a processor, speech signals from the medical conversation between a medical provider and a patient for a  workflow of the medical provider based on a first domain model of a plurality of domain models, wherein the workflow includes a plurality of medical scenarios and the plurality of domain models are each trained for a corresponding medical scenario of the workflow, and wherein the first domain model is associated with a current medical scenario of the medical conversation: detecting, via the processor during the converting to text one or more triggers 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677